Citation Nr: 0003273	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Marine Corps from 
September 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a claim for a disability 
rating in excess of 10 percent for PTSD.  In a July 1997 
rating decision, a 30 percent disability rating was granted, 
effective November 12, 1996.  In a June 1999 hearing 
officer's decision, a 50 percent schedular evaluation was 
granted, effective November 12, 1996.  Although the increase 
represented a grant of benefits, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam and that his military specialty was 
wireman. His service medical records show that while he was 
stationed in Vietnam he complained of breathing problems with 
no apparent physical cause and was given a tranquilizer.  
Those records indicate that prior to service the veteran had 
sustained a facial injury when he was struck by fragments of 
a carbon dioxide cartridge that was thrown into a fire and 
exploded.  His mental status was noted to be normal on the 
service discharge examination.  

In 1986 the veteran filed a claim for service connection for 
PTSD.  Extensive private medical records were submitted in 
January 1987.  Those records are dated from about 1974 to 
1983 and for the most part reflect physical illnesses and 
injuries.  They also indicate that prior to service the 
veteran had been stabbed and required a temporary colostomy.  
The records also show in that in February 1975 the veteran 
complained of being very depressed, with a diagnosis of 
anxiety reaction; in February 1976 he reported being afraid 
of something unknown, with an impression of agitated 
depressive reaction; and that on a few occasions in 1983 he 
complained of fear, depression, and anxiety.  On a medical 
history form, he reported that his symptoms were deep 
depression and fear greater than that experienced in the rice 
paddies and that it had begun in about 1975 when he had a 
"fear attack" at work for no apparent reason, that he 
always felt he had to protect himself at work, and that he 
felt fine anywhere else except when he would get an anxiety 
attack.  

The veteran was afforded a VA psychological evaluation in 
March 1987.  Based on the results, the diagnostic 
possibilities were noted to include PTSD, anxiety reaction, 
depression and exaggeration of symptoms to obtain some goal.  
It was noted that a thorough history should be taken of the 
veteran's combat experiences.  

At the time of a VA psychiatric examination in March 1987, 
the veteran stated that a friend, who he had known for six 
months, named "[redacted]" was killed a few days before he was 
killed a few days before he was to leave Vietnam.  The 
veteran also reported having been in several firefights.  The 
claims file was not available to the examiner who diagnosed 
"possible" PTSD and dysthymic disorder, stating that the 
diagnoses would best be confirmed by reviewing records from 
he veterans' recent VA hospitalization.  The report of 
hospitalization from October to December 1986 was then 
obtained and reflects that the veteran reported being a 
combat veteran and that he final diagnoses were chronic panic 
disorder; dysthymic disorder; possibility of PTSD; and mixed 
characterological disorder.  

In 1987, service connection was granted for PTSD without any 
stressor verification or a firm diagnosis of PTSD.  

Subsequent VA examination reports reflect diagnoses of PTSD 
noting the veteran's unverified history of having been 
exposed to combat while serving with a line infantry company 
for most of his tour in Vietnam.

When he was examined by Kaiser Permanente in March 1996 for 
evaluation of probable depression, the veteran reported 
having worked for the postal service for eight years, during 
which he had "never had any problems" until the recent 
arrival of a supervisor with whom the veteran and his 
coworkers had had problems.  The veteran stated that the 
stress of work was creating significant anxiety and 
depression and that his symptoms included obsessing about the 
work situation, nightmares, feeling helpless and hopeless, 
intermittent insomnia, poor energy, loss of libido, pan 
anhedonia, and low self esteem.  The veteran was noted to 
have had PTSD after Vietnam and to have eventually 
rehabilitated himself, to have attended college where he had 
a 3.75 average, and to have found a job with the post office.  
He roported that he "felt no recurrent symptoms of PTSD or 
depression ever since that time," and he had been off 
medication for the past nine years.  In February 1996 he had 
been seen at an Urgent Care facility because he felt so 
overwhelmed.  He was given Prozac.  Following a current 
mental status examination the diagnosis was major depression, 
severe, without psychotic features; a GAF of 51 was assigned.  
When he was seen at Kaiser in April 1996, he reported feeling 
that he was a "9" on a scale of 1 to 10, with 10 being the 
best.  The impression was major depression in early 
remission.  When the veteran was seen again in October 1996 
he stated that he was back at work and doing well, that he 
had not missed any work and that he was handling the work 
situation well.  The impression was major depression, single 
episode.  

When the veteran was examined by the VA in December 1996, 
less than three months after the October 1996 visit to Kaiser 
Permanente, he elaborated on his purported Vietnam 
experiences, alleging incidents that had not previously been 
mentioned and have never been corroborated.  He also 
expressed psychiatric symptoms inconsistent with his 
presentation to the Kaiser examiner only a few months 
earlier.  The examination resulted in diagnoses of PTSD with 
paranoid manifestations, severe depression, and alcohol 
abuse.  However, the validity of an MMPI in December 1996 
indicated that a standard interpretation of the profile would 
not reflect an accurate picture of the veteran's 
psychological functioning was ere noted to resulted in an 
assessment of an invalid MMPI profile in that the veteran 
endorsed " an unlikely collection of very deviant items."  
The profile was deemed to be of questionable validity so that 
the determination of whether the veteran has PTSD would have 
to be made on some other basis.  

Subsequent medical records on file note that the veteran 
reported increasing problems at work and various psychiatric 
symptoms, tending to relate his psychiatric problems to 
Vietnam and expressing homicidal and suicidal ideation. 

At the time of a March 1998 VA psychiatric examination, the 
examiner noted that the claims file was not available and 
stated that since the veteran's diagnosis of PTSSD had been 
established, "the details of his trauma are undoubted to be 
found in his records."  His continuing difficulties at the 
post office were noted, along with mention of a class action 
suit for harassment by management. It was noted that he had 
some supportive relationships at work and had been effective 
in pursuing his complaints so that one manager had been 
demoted.  Nightmares with content from the veteran's combat, 
the loss of a buddy, and other references to Vietnam were 
noted.  The diagnoses were PTSD, recurrent depression 
secondary to PTSD, and alcohol abuse in remission.  The GAF 
score was 48, noted to result in serious impairment in social 
and occupational functioning  

During November 1998 to January 1999 hospitalization at the 
West Los Angeles, California, VA Medical Center, the veteran 
reported that he had pending Workers' Compensation and 
disability claims against his current employer, the United 
States Postal Service.  The RO obtained the treatment records 
for that hospitalization prior to the actual date of 
discharge.  The veteran has been treated by Kaiser 
Permanente, and he is currently being treated by V. 
Valenzuela, M.F.C.C., who opined that the veteran's 
disruptive behavior at work was due to PTSD and was 
consistent with his symptoms since returning from Vietnam.  
It was further opined that it was very likely that the 
veteran would not be able to return to work because of his 
PTSD.  

The record in this case raises certain questions.  Despite 
various diagnoses of PTSD, there is also medical evidence 
suggesting that the veteran may not have active PTSD, such as 
the reports of psychological testing and the medical reports 
that only diagnose some type of depression.  Additionally, 
the veteran's report of stressors has been enhanced over time 
and none of the stressors has been verified.  



Since the proper rating for PTSD depends on whether the 
veteran actually now has PTSD and since the matter of whether 
any major depression is related to PTSD is relevant to his 
psychiatric rating, the Board finds that the case must be 
remanded for the following: 

1.  After reading the above narrative, 
the RO should ask the veteran to provide 
a stressor statement giving the full name 
of his buddy "[redacted]" who purportedly 
was killed in Vietnam, the approximate 
date of [redacted]'s death, and the unit(s) 
to which [redacted] and the veteran were 
members at the time, along with a 
detailed statement of the incident 
resulting in [redacted]'s death.   The 
veteran also should further identify his 
friend "[redacted]" who purportedly was 
killed a few days before he was to leave 
Vietnam.  The veteran should state that 
individual's first and last names, the 
approximate date of death, the manner of 
death, the individual's unit, and how the 
veteran learned of the death.  The 
veteran should also relate in detail all 
experiences in Vietnam that he believes 
caused him to have PTSD.  He is advised 
that the statement should be 
comprehensive and detailed. 

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

3.  The RO should obtain the veteran's 
service personnel records to include all 
records that in any way refer to the 
dates of the veteran's tour of duty in 
Vietnam, the units to which he was 
assigned in Vietnam, the dates he was 
assigned to his duties in each unit, and 
any records that tend to show he engaged 
in combat with the enemy.  

4.  Thereafter, copies of the veteran's 
stressor statement, DD Form 214, his 
service personnel records, and any other 
relevant information should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
formerly the U.S. Army and Joint Services 
Environmental Support Group, for 
corroboration of the claimed stressors.  
Additionally, any unit histories or 
similar information that USASCRUR can 
provide will be helpful.  

5.  With the veteran's consent, the RO 
should try to obtain any psychiatric 
records from Kaiser Permanente subsequent 
to those now on file, any additional VA 
records especially from the West Los 
Angeles, California, VA Medical Center 
and the Bakersfield, California, VA 
Satellite Outpatient Clinic, and actual 
treatment records from Vernon Valenzuela, 
along with Mr. Valenzuela's curriculum 
vitae, if available.  The veteran should 
be asked to identify any other sources of 
psychiatric treatment or evaluation that 
are not currently on file and the Ro 
should obtain them.  

6.  The RO should contact the veteran and 
ask him whether he has ever filed a claim 
for Social Security disability benefits 
and whether any Workers' Compensation 
claim or other claim for disability 
benefitshas been based on a psychiatric 
disorder.  If the veteran has ever filed 
a claim for Social Security disability 
benefits or a Workers' Compensation or 
other disability claim based on a 
psychiatric disorder, the RO should try 
to obtain a copy of the claims forms, any 
relevant medical records, and any 
decision by the Social Security 
Administration or other adjudicative 
body.

7.  With the veteran's consent, if 
needed, the RO should obtain any 
pertinent records from United States 
Postal Service, where the veteran has 
worked after discharge from service, 
regarding the veteran's performance, 
behavior and any psychiatric problems, 
any performance evaluations, and any 
associated documents including medical 
reports.  If the Postal Service does not 
maintain such records, the RO should 
ascertain where they are kept and then 
request them. 

8.  The veteran should identify any class 
action lawsuit or other legal proceeding 
of which he is a member of the class or 
otherwise a party that has been brought 
against his employer, the US Postal 
Service.  The RO should then try to 
obtain copies of any pleadings or other 
available documents in respect to such 
action.  The court in which any action 
was brought and/or the veteran's attorney 
are possible sources of information. 

9.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for PTSD 
and that, under 38 C.F.R. § 3.655 (1999), 
his claim for an increased rating for 
PTSD will be denied if he fails to report 
for a VA psychiatric examination without 
good cause.  Notification of the 
examination date should also be 
documented in the claims folder.

10.  After the above has been completed 
to the extent possible and any additional 
evidence has been added to the claims 
folder, the veteran should be afforded a 
VA psychiatric examination to determine 
the correct diagnoses and manifestations 
of all active mental disorders present.  
If at all possible, the examination 
should be performed by a board consisting 
of a board-certified psychiatrist and a 
doctorate level clinical psychologist, 
neither of whom has examined or treated 
the veteran previously.  Prior to the 
examination, both examiners should review 
this entire remand and if feasible the 
claims folder.  If deemed potentially 
helpful, the veteran should again be 
afforded psychological tests.  It is 
essential that each examiner actually 
examine the veteran either jointly or 
separately and that each examiner 
thoroughly review the claims file prior 
to rendering a diagnosis.  If the veteran 
is believed to have PTSD, the examiners 
must specify the stressors and must note 
whether there is corroboration of any 
stressor in material provided by USASCRUR 
or otherwise of record.  Absent 
corroborating evidence, a claimed 
stressor should not be used as a basis 
for a diagnosis of service-related PTSD.  
If the examiners do not diagnose PTSD but 
do diagnose any other chronic, acquired 
psychiatric disorder(s), they should 
express an opinion as to whether any such 
disorders had their onset in service, 
explaining the rationale for the opinion.  
If service-related PTSD is diagnosed, the 
examiners should express an opinion as to 
whether the veteran's depression 
(diagnosed at times as major depression) 
was caused by or permanently worsened by 
PTSD or is otherwise related to service.  
The examiners also should report the 
veteran's complaints and their findings 
as they would in any comprehensive 
psychiatric rating examination and in 
sufficient breadth and detail to address 
the current psychiatric rating criteria.  
A Global Assessment of Functioning (GAF) 
score should be provided.  If there are 
multiple diagnoses, the examiners should 
attempt to distinguish the symptoms of 
each and indicate the extent to which 
each of the multiple disorders 
contributes to the GAF score.  If 
necessary, the examiners may express 
their opinions in terms of likelihood 
(i.e., more likely, less likely, or 
equally likely as not).  

11.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

12.  The RO should then readjudicate the 
claim for an increased rating for PTSD 
and determine whether any depression or 
other diagnosed psychiatric disorder 
warrants service connection, including on 
a secondary basis.  Thereafter, the 
veteran should be notified of the 
determinations and advised of his 
appellate rights and of the need to 
appeal any denial of service connection 
if he disagrees.  The veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


